Per Curiam.

Since the adoption of rent control and protection
of tenants and subtenants in possession, a tenant who has sublet the entire premises is no longer deemed in- constructive possession and, especially upon his surrender of any claimed rights, the subtenant is considered the tenant of the landlord. (Gross v. Libby Properties, 273 App. Div. 851, affd. 298 N. Y. 514; WMCA, Inc., v. Blockfront Realty Corp., 272 App. Div. 800; cf. 214 West 39th St. Corp. v. Miss France Coats, 274 App. Div. 597.)
The judgment should be reversed, with $30 costs and complaint dismissed, with costs.
Hammer, Eder and Hecht, JJ., concur.
Judgment reversed, etc.